Title: To George Washington from John Jay, 19 March 1779
From: Jay, John
To: Washington, George


Sir,
Philadelphia 19th March 1779
I have the honor of transmitting to Your Excellency, herewith enclosed, Copies of three Acts of Congress, One of the 18th Inst. for exchanging Captain Greene, who was made Prisoner at the Cedars in Canada in 1776, with an Extract from a Letter of Major General Schuyler on that Subject.
Another of the 18th Inst. declining to accept General Schuyler’s Resignation—and a third of the 16th Inst., concerning the Issuing Commissaries.
The Subjects of your Excellency’s Letter of the 15th Inst., will I am persuaded meet with all the Attention due to their Importance.
Regulations for the cloathing Department are under consideration & I hope soon to have the pleasure of transmitting them to You. I have the Honor to be With the greatest Respect And Esteem Your Excellency’s Most Obedt Servt.
